UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 18-6657


UNITED STATES OF AMERICA,

                     Plaintiff - Appellee,

       v.

TORRANCE JONES, a/k/a Tube,

                     Defendant - Appellant.



Appeal from the United States District Court for the Eastern District of North Carolina, at
Raleigh. Terrence W. Boyle, Chief District Judge. (5:96-cr-00079-BO-1)


Submitted: March 26, 2019                                         Decided: April 24, 2019


Before AGEE and KEENAN, Circuit Judges, and TRAXLER, Senior Circuit Judge.


Affirmed by unpublished per curiam opinion.


William M. Norris, WILLIAM M. NORRIS, P.A., Miami, Florida, for Appellant.
Robert J. Higdon, Jr., United States Attorney, Jennifer P. May-Parker, Assistant United
States Attorney, Kristine L. Fritz, Assistant United States Attorney, OFFICE OF THE
UNITED STATES ATTORNEY, Raleigh, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Torrance Jones appeals from the district court’s order denying relief on Jones’ 18

U.S.C. § 3582(c)(2) (2012) motion for reduction of his sentence under Amendment 782

to the Sentencing Guidelines. The district court ruled that it implicitly found at Jones’

initial sentencing that that Jones was accountable for 26.3 kilograms of crack cocaine. It

is undisputed that, if indeed Jones was accountable for 26.3 kilograms of crack cocaine,

he was ineligible for a reduction of his sentence because Amendment 782 did not lower

his Guidelines range. On appeal, Jones challenges the district court’s ruling on the

applicable drug amount. We affirm.

       In a § 3582 proceeding, we review “factual determinations, including the

attributable drug quantity, for clear error.” United States v. Peters, 843 F.3d 572, 577

(4th Cir. 2016). “A finding is ‘clearly erroneous’ when although there is evidence to

support it, the reviewing court on the entire evidence is left with the definite and firm

conviction that a mistake has been committed.” Anderson v. City of Bessemer City, 470
U.S. 564, 573 (1985). A reviewing court cannot reverse the finding of the trier of fact

simply because it is convinced that it would have decided the case differently. In fact, a

reviewing court “oversteps the bounds of its duty . . . if it undertakes to duplicate the role

of the lower court.” Id. “Where there are two permissible views of the evidence, the

factfinder’s choice between them cannot be clearly erroneous.” Id. at 574. Further, this

is so even when the district court’s findings are based on inferences from other facts. Id.

       Moreover, in this case, the doctrine of the law of the case is also relevant. “The

mandate rule is a specific application of the law of the case doctrine that prohibits a lower

                                              2
court from reconsidering on remand issues laid to rest by a mandate of the higher court.”

United States v. Alston, 722 F.3d 603, 606 (4th Cir. 2013) (internal quotation marks

omitted). The mandate rule “forecloses relitigation of issues expressly or impliedly

decided by the appellate court,” as well as “issues decided by the district court but

foregone on appeal or otherwise waived.” United States v. Susi, 674 F.3d 278, 283 (4th

Cir. 2012). The district court is bound to “implement both the letter and spirit of the

mandate, taking into account [this court’s] opinion and the circumstances it embraces.”

United States v. Pileggi, 703 F.3d 675, 679 (4th Cir. 2013) (alterations and internal

quotation marks omitted).

       Here, the district court and this court decided, in Jones’ previous § 3582

proceeding, that the district court adopted the findings in the PSR at Jones’ original

sentencing and implicitly found Jones responsible for 26.3 kilograms of crack cocaine.

Thus, Jones is barred under the “law of the case” doctrine from challenging this ruling in

the instant § 3582 proceeding. In addition, even if the district court’s determination that

Jones was responsible for 26.3 kilograms of crack cocaine was a “new” ruling by the

district court, we find that it is not clearly erroneous.

       Jones also presents new evidence challenging the accuracy of a coconspirator’s

statement used in calculation of the applicable drug quantity. However, § 3582 is not the

appropriate proceeding in which to challenge sentencing findings based on new evidence.

Instead, Jones should raise his new evidence in a collateral proceeding.

       Finally, Jones asserts that he is entitled to relief under the First Step Act. To seek

retroactive application of the Fair Sentencing Act of 2010, Pub. L. No. 111-220, 124 Stat.

                                                3
2372, under the First Step Act of 2018, Pub. L. No. 115-391, 132 Stat. 5194 (2018), a

motion may be filed in the sentencing court under Section 404 of the First Step Act. We

express no opinion as to the merits of any such motion or any collateral action.

       Based upon the foregoing, we affirm the district court’s judgment. We dispense

with oral argument because the facts and legal contentions are adequately presented in

the materials before this court and argument would not aid the decisional process.

                                                                              AFFIRMED




                                             4